DETAILED ACTION

Response to Amendment
Claims 1-13 are pending in the application.  New grounds of rejection have been added as a result of the amendment to the claims submitted 9/8/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2019-0029320, see Machine Translation) in view of Oh et al. (US 2013/0122378) and further in view of Ahn et al. (US 2014/0287316).
Regarding claims 1 and 13, Kim et al. discloses in Figs 1-3, a lithium secondary battery (Abstract, Title), comprising: a cathode (P4/¶4); a separator (P7/¶7); and an anode (P9/¶4-6) including an anode current collector (P9/¶6) and an anode active material layer (P9/¶4-6) formed on the anode current collector (P9/¶4) and facing the cathode with the separator (P7/¶7) interposed therebetween, wherein the anode active material layer (P9/¶4-6) including, a first anode active material layer (P9/¶4-6) formed on the anode current collector (P9/¶6) and including a first anode active material (P9/¶4) and a first anode binder (P9/¶4) containing a styrene-butadiene-based rubber (SBR) binder (P9/¶4); and a second anode active material layer (P9/¶5) formed on the first anode active material layer (P9/¶4) and including a second anode active material (P9/¶5) and a second anode binder (P9/¶5) containing a acryl-based binder (P9/¶5), and each of the first anode active material (P9/¶4) and the second anode active material (P9/¶5) includes a silicon-based active material (P9/¶4-6, P5/¶1) and a graphite-based material (P5/¶1).
Kim et al. does not explicitly disclose 2 to 9.5 parts by weight of silicon with respect to the 100 part by weight of the graphite-based active material, wherein the silicon-based active material includes SiOx (0<x<2).
Oh et al. discloses in Figs 1-3, a lithium secondary battery (ref 100) including a negative electrode comprising an Si-C composite material ([0010]) comprising SiOx (0<x<2) ([0010]) mixed in an amount of 6:94 Si:C ([0010]).  This configuration enhances capacity, cycle characteristics, and life cycle characteristics of the battery ([0008], [0010]).
Oh et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the SiOx/C composite of Kim et al. at the ratio disclosed by Oh et al. to enhance capacity, cycle characteristics, and life cycle characteristics of the battery.

Kim et al. also does not explicitly disclose the second binder is an acryl-based binder not including SBR.
Ahn et al. discloses in Figs 1-5, a battery (Abstract) including an anode comprising two active material layers ([0039]).  The second active material layer uses sodium polyacrylate ([0038], noted the list does not include SBR materials).  This configuration enhances ion mobility within the electrode and enhances overall battery charge characteristics and cycle life ([0011]-[0012]).
Ahn et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to use sodium polyacrylate only as disclosed by Ahn et al. as the second binder of Kim et al. to enhance electrode ion mobility and charge characteristics and cycle life of the battery.

Regarding claim 3, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses the first anode binder (P9/¶4) includes a mixture of SBR (P5/¶8) and a carboxymethyl cellulose (CMC) (P5/¶8).

Regarding claims 4 and 5, modified Kim et al. discloses all of the claim limitations as set forth above.  The reference does not explicitly disclose the relative amounts of binder and active material per layer as set forth in the claims (“a loading weight including the second anode active material and the second anode binder within the second anode active material layer is larger than a loading weight including the first anode active material and the first anode binder within the first anode active material layer, and wherein the loading weight within the second anode active material layer is 1 to 4 times the loading weight within the first anode active material layer.”).  As the active material adhesion strength and battery electrical performance are variables that can be modified, among others, by adjusting said binder and active material per layer (see Kim et al., P2/¶3, ¶6, P5-6/¶ spanning), with said active material adhesion strength and battery electrical performance both varying as the binder and active material per layer is varied, the precise binder and active material per layer location would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed binder and active material per layer cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the binder and active material per layer in the battery of modified Kim et al. to obtain the desired balance between the active material adhesion strength and battery electrical performance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 6, modified Kim et al. discloses all of the claim limitations as set forth above.  Further, in embodiments 1-3 on P8-9, each anode active layer is formed into a slurry and coated one layer on top of the other, then dried and rolled (see P8-9, embodiments 1-3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing that the dried structure includes a final structure that appears to be the same as, or an obvious variant of, the structure of the instant claim (“the anode active material layer includes an overlapping region in which the SBR-based binder and the acryl-based binder are mixed, and the overlapping region is adjacent to an interface between the first anode active material layer and the second anode active material layer”).
Stated another way, the processing method renders a structure that includes an overlapping region at an interface of the two layers.  As such, it would have been obvious to one of ordinary skill in the art at the time of filing that the end structure is the same as or an obvious variant of the structure of the instant claim.

Regarding claims 7 and 8, modified Kim et al. discloses all of the claim limitations as set forth above.  The reference does not explicitly disclose the relative amounts of binder per layer location as set forth in the claims (“a content of the SBR-based binder within an upper layer portion of the first anode active material layer which is adjacent to the second anode active material layer is larger than a content of the SBR-based binder within an lower layer portion of the first anode active material layer which is adjacent to the anode current collector, and a content of the acryl-based binder within an upper layer portion of the second anode active material layer which is adjacent to an outer surface is larger than a content of the acryl-based binder within an lower layer portion of the second anode active material layer which is adjacent to the first anode active material layer.”).  As the active material adhesion strength and battery electrical performance are variables that can be modified, among others, by adjusting said relative amounts of binder per layer location (see Kim et al., P2/¶3, ¶6, P5-6/¶ spanning), with said active material adhesion strength and battery electrical performance both varying as the relative amounts of binder per layer location is varied, the precise relative amounts of binder per layer location would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed relative amounts of binder per layer location cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the relative amounts of binder per layer location in the battery of modified Kim et al. to obtain the desired balance between the active material adhesion strength and battery electrical performance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 9, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses the graphite-based active material (P5/¶1) includes a mixture of an artificial graphite (P5/¶1) and a natural graphite (P5/¶1).

Regarding claims 10 and 11, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses a weight ratio of the artificial graphite to the natural graphite is in range of 0.5 to 10 or 2 to 10 (80:13 = 6.15, P8/¶4-5).

Regarding claim 12, modified Kim et al. discloses all of the claim limitations as set forth above.  Further, the envisaged combination of Kim et al. and Oh et al. as set forth above results in an anode structure substantially identical in structure and composition to the anode as set forth in the instant claim, and the current collector is 8 or more microns thick (P4/¶6) and a total thickness of the anode active material layer is 100 microns (P8/¶6). Therefore, an elongation rate would inherently be 5% or more, the same as set forth in the instant claim.  The courts have found where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2019-0029320, see Machine Translation) in view of Oh et al. (US 2013/0122378) and Ahn et al. (US 2014/0287316) as applied to claim 1 above, and further in view of Momose et al. (US 2014/0349185).
Regarding claim 2, modified Kim et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the second anode binder includes a copolymer of poly(acrylic acid) and poly(vinyl alcohol) (a PAA-PVA copolymer).
Momose et al. discloses a secondary lithium battery (Abstract, Title) including an electrode comprising a copolymer of acrylic acid and vinyl alcohol ([0105], [0176]).  This configuration allows viscosity adjustment and provides additional binding strength to the electrode ([0105]).
Momose et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, electrode binder materials.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the PAA-PVA copolymer disclosed by Momose et al. into the binder of Kim et al. to allow viscosity adjustment of the binder and provide additional binding strength to the electrode.

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725